Exhibit 10.1

August 13, 2018







Shelly Whitson




Re:  Confidential Separation Letter and Release




Dear Shelly:




This Confidential Separation Letter and Release (this “Letter”) will confirm
that your employment with General Cannabis Corporation (the “Company”) will be
terminated effective as of August 13, 2018 (the “Separation Date”).
 Accordingly, as of the Separation Date, you are no longer an employee of the
Company.  The substance of this Letter and the terms contained herein are
confidential.

As of the Separation Date, the Company owes you $8,911.13 for accrued and unpaid
compensation ($3,430.56) and 15 days of accrued and unpaid paid time off
($5,480.77), less applicable taxes and deductions, through August 13, 2018
(“Termination Payment”).  A (net) check totaling $6,309.78 is enclosed with this
Letter.  Your acceptance of the enclosed check constitutes full satisfaction of
all wage amounts due and owing to you as of the Separation Date and you
acknowledge that you have been correctly paid for all time worked.  You will
separately receive information regarding COBRA and any other benefits to which
you may be entitled.

Though it has no legal obligation to do so, the Company has further authorized
certain payments and benefits to you which are further detailed below:

·

Additional Six (6) months’ wages totaling $47,500;

·

Health Insurance (Medical and Dental) premiums through December 31, 2018 paid as
a lump sum.

·

Company will extend period to exercise vested options to 90 days

The above payments, less benefit premiums and taxes, along with the above
insurance benefits, are collectively referred to as the “Severance Payment”, and
will be payable upon your acceptance of this Letter and your compliance and
agreement with the following terms and conditions

1.

Agreement with Respect to Payments.  You acknowledge and agree that the
Severance Payment is in addition to anything of value to which you are entitled.
 You agree that the Company will issue you a Form W-2 for 2018 reflecting the
payment of the Termination Payment and the Severance Payment.  

2.

Release by You of the Company.  In consideration of the Severance Payment, to
which you are not otherwise entitled, you fully release, acquit and forever
discharge the Company and its affiliates and all of their past, present and
future parent companies, subsidiaries, entities under common control, divisions,
related entities, members, managers, trustees, directors, officers, owners,
employees, former employees, agents, insurers, legal representatives and
accountants, representatives, predecessors, successors and assigns, and all
other persons acting in concert with or on behalf of the Company (the Company
and the foregoing other persons and entities are hereinafter referred to
collectively as the “Releasees”), from all actions and causes of action,
charges, claims, grievances, liabilities, suits, debts, covenants, contracts,
controversies, agreements, promises, damages, judgments, costs, expenses,
interest, executions, claims for attorneys’ fees and costs or disbursements, and
any other claim, liability or demands of any kind whatsoever, whether known or
unknown, suspected or unsuspected, in law or equity, against Releasees or any of
them that you have or could have that may have arisen through the date hereof
out of (a) your relationship with, or the separation of your relationship with,
the Company or (b) any other matter, cause, occurrence or thing whatsoever
arising on or before the date you execute this Letter (the “Released Claims”).
 Without limiting the foregoing, the Released Claims include but are not limited
to: (i) all claims for payment; (ii) all claims sounding in tort, public policy
or contract, including but not limited to claims relating to implied or express
contracts, defamation, wrongful or retaliatory discharge, intentional infliction
of emotional distress, invasion of privacy, intentional interference with
contract, intentional interference with business relations, negligence,
detrimental reliance, loss of consortium, promissory estoppel, personal injury,
and common law; and (iii) all claims for violation of any federal, state, or
local statutory, constitutional, or common law claims, actions, liabilities, or
judgments.  The foregoing release shall be binding upon your family, heirs,
executors, administrators, personal representatives, agents, employees, assigns,
legal representatives and accountants, affiliates and for any entity owned or
controlled by you.

3.

Non-Disclosure and Confidentiality.  You agree to keep this Letter and the terms
and restrictions contained herein confidential and agree that you will not
communicate the terms of this Letter, or the fact that such Letter exists, to
any third party except to your immediate family, accountants, legal or financial
advisors, or as otherwise appropriate or necessary as required by law or court
order.

1




--------------------------------------------------------------------------------




4.

Return of Information/Property:  By your signature below, you represent and
warrant that: (i) you have returned to the Company all the Company property,
including, without limitation, all files, training materials, policies and
procedures, cell phone, laptops, notebooks, handbooks, keys, client lists,
mailing lists, account information, accounting records, credit cards, credit
card numbers, and all other tangible or intangible property belonging to the
Company; (ii) you no longer have access to computer systems, databases or keys
of the Company; and (iii) you have not retained copies of such property.  You
acknowledge that it is a violation of Company policy to take, reproduce, copy,
transmit or maintain any photographs of the Company premises, its operations or
employees.  You warrant that any photographs or other media that you took,
whether electronic, digital, or hard copy, have been destroyed, deleted and
otherwise removed from all devices.  You agree that this paragraph 4 shall
survive the termination of this Letter and that any breach of this provision
will cause the Company irreparable harm that cannot be adequately remedied by
monetary damages.  You, therefore, agree that in the event of a breach of this
Agreement, you shall be obligated to immediately repay all severance monies
and/or value of benefits received and that the Company shall have the right to
apply to a court of competent jurisdiction for specific performance and/or an
order restraining and enjoining any conduct in violation of this provision and
for such other relief as the court shall deem appropriate, and that the Company
shall have the right to take this action without posting a bond.  Such right of
the Company is to be in addition to the remedies otherwise available to it at
law or in equity.  You expressly waive the defense that a remedy in damages will
be adequate.

5.

Notice Pursuant To the Older Workers Benefit Protection Act.  You understand and
acknowledge that:

a.

You may take up to a full twenty-one (21) days from the date of the receipt of
this Letter within which to consider this Letter before executing it;

b.

Any decision to execute this Letter before expiration of that 21-day period is
knowing and voluntary and will not have been induced by the Company through
fraud, misrepresentation, a threat to withdraw or alter the offer before
expiration of the 21-day time period, or by providing different terms for
signing before expiration of the 21-day period;

c.

You are, by signing this Letter, releasing the Company from any and all claims
you may have against the Company arising before the date the Letter is executed,
including all claims under the Age Discrimination in Employment Act; and

d.

You have a full seven (7) days following the execution of this Agreement to
revoke this Agreement and hereby are advised in writing that this Agreement
shall not become effective or enforceable until the revocation period has
expired.  If mailed, the rescission must be postmarked within the seven-day
period, properly addressed to Joe Hodas, Chief Operating Officer.  You
understand that you will not receive the Severance Payment under this Letter if
you rescind it, and in any event, you will not receive the Severance Payment
until after the seven-day revocation period has expired, plus three days for
mailing of notice.

6.

Retention of Counsel.  You are hereby advised to consult with an attorney prior
to executing this Letter.  By signing below, you acknowledge that you have
retained, or had the opportunity to retain, counsel of your own choosing
concerning the claims released herein; that you have read and fully understand
the terms of this Letter and/or have had it reviewed and approved by counsel of
your choice, with adequate opportunity and time for such review.

7.

Confidentiality / Non-Disclosure.  In consideration of the obligations under
this Agreement, you agree that this Agreement and its contents, the terms and
conditions hereof, and confidential, proprietary, financial, business and/or
other information of the Company that you were privy to in your role with the
Company, is strictly, and shall forever remain, confidential, and that neither
you, nor your heirs, agents, executors, administrators, attorneys, legal
representatives or assigns shall disclose or disseminate, directly or
indirectly, any information concerning any such items to any third person(s),
including, but not limited to, representatives of the media, or other present or
former employees or representatives of the Company, or any other present or
prospective clients for which you are aware, under any circumstances, except you
may disclose the terms of this Agreement to you attorney, accountant, tax
advisor, the Internal Revenue Service, or as otherwise required by law (“Third
Parties”), provided, however, that the Third Parties to whom such disclosure is
made shall agree in advance to be bound by the terms of this paragraph 7 and all
of its subparts.

a.

You acknowledge that a violation of this paragraph 7, or any of its subparts,
would cause immeasurable and irreparable damage to the Company in an amount
incapable of precise determination.  Accordingly, you agree that the Company
shall be entitled to injunctive relief in any court of competent jurisdiction
for any actual or threatened violation of paragraph 7 and all of its subparts,
in addition to any other available remedies.

b.

The Parties agree that the terms of paragraph 7 and all of its subparts are a
material inducement for the execution of this Agreement.  Any disclosure or
dissemination, other than as described above, will be regarded as a breach of
this Agreement and a cause of action shall immediately accrue for damages and
injunctive relief.

2




--------------------------------------------------------------------------------




7.

Mutual Non-Disparagement.  By executing this Agreement, the Parties represent
and warrant that they will not make written or oral statements about the other,
or about the Company’s respective affiliates or employees, or the Company
itself, that are disparaging, defamatory, critical, or that could adversely
affect the reputation of Sexton or the Company, or the conduct of the Company’s
business.  Nothing in this Agreement shall be construed to limit or impede
either Party’s right or duty to testify truthfully or be available as a witness
if required by law, subpoena or court order.

8.

Knowing and Voluntary/No Inducement.  You enter into this Letter knowingly and
voluntarily and with a full understanding of its terms.  You acknowledge that,
except as expressly set forth herein, no representations of any kind or
character have been made to you to induce you to execute this Letter.  You
further state that the only representations made to you to obtain your consent
to this Letter are stated herein and that you are signing this Letter
voluntarily and without coercion, intimidation, or threat of retaliation.

9.

Covenant Not to Sue.  You agree that you will not seek to set aside or avoid
enforcement of this Letter or bring any lawsuit in any court against the Company
or any Releasees, including, but not limited to, a lawsuit challenging the
termination of your employment with the Company; a lawsuit for severance
payments; a lawsuit challenging the validity or enforceability of this Letter or
any other lawsuit against the Company or Releasees, except those to enforce the
terms of this Letter.  You agree that if you, your heirs, your estate or anyone
else claiming to act through you or on your behalf, do file any such lawsuit
against the Company or Releasees, or seek to set aside or avoid enforcement of
this Letter, you will pay all costs and expenses, including all reasonable
attorneys’ fees, that are incurred by the Company or Releasees in defending
against such a lawsuit or in enforcing the Letter.  You waive the right to
voluntarily assist other individuals or entities in bringing claims against the
Company or Releasees and agree not to provide any such assistance other than
assistance in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”) or other federal, state or local agencies.  You
waive the right to recover any damages or other relief in any claim or suit
brought by or through the EEOC or any other federal, state or local agency,
except where prohibited by law.

Nothing contained in this Letter shall be construed to prohibit you from filing
a charge with or participating in any investigation or proceeding conducted by
the EEOC, Department of Labor, or comparable state or local agencies, provided,
however, that you hereby agree to waive your right to recover monetary damages
or other individual relief in any such charge, investigation or proceeding, or
any related complaint, or lawsuit filed by you or by anyone else on your behalf.

10.

No Admission of Liability.  By signing this Letter, neither you nor the Company
admit any misconduct or violation of any federal or state law or regulation or
any liability to each other.  Rather, you and the Company seek to resolve
amicably any and all disputes, whether valid or invalid, arising from your
employment with the Company and/or the termination of that employment.
 Accordingly, this Letter shall not be admissible in any proceeding except that
the Letter may be introduced in any proceeding to enforce a specific term
contained in the Letter.

11.

Governing Law, Jurisdiction and Venue.  This Agreement shall be governed and
conformed in accordance with the laws of the state of Colorado without regard to
its conflict of laws provision.  In the event you or the Company breaches any
provision of this Agreement, you and the Company affirm that either may
institute an action to specifically enforce any term or terms of this Agreement.
 Should an action be initiated, the Parties affirm that jurisdiction and venue
shall be in Denver County, Colorado.

If you agree to be bound by paragraphs 1 through 11 above, please indicate your
agreement by signing below and returning a copy of your signature to my
attention no later than September 3, 2018.  It’s been a pleasure working with
you and we wish you the best in your future endeavors.







 

Best,

 

 

 

 

 

 

 

Joe Hodas

 

 













Enclosure





3




--------------------------------------------------------------------------------

THE UNDERSIGNED HAS READ THE FOREGOING CONFIDENTIAL SEPARATION LETTER AND
RELEASE, FULLY UNDERSTANDS IT, AND VOLUNTARILY AGREES TO ALL OF ITS TERMS.







 

Dated:

 

(Printed Name)

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 








4


